DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-30 are pending:
		Claims 16-30 are rejected. 
		Claims 1-15 have been withdrawn.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the ground(s) that “Groups I and II present different embodiments of a single inventive concept for which a single patent should issue. The pending claims represent an intricate web of knowledge, continuity of effort, and consequences of a single invention concept that merit examination of all of the claims in a single application. Applicant further submits as Group I and II are related as a system and a method, a sufficient search and examination with respect to all the claims can be made without serious burden”.  This is not found persuasive because restriction of groups I and II, under 371 restriction, lack unity  because the special technical feature of “an algae pool, magnetic particles, magnetic disc and scraper” do not make a contribution over the prior art in view of Jianmin  (CN 201520695). 
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianmin  (CN 201520695).
	Regarding claim 16, Jianmin discloses the method for harvesting algae (“algae mud…into the collection box”; see ¶25), the method comprising: 
	introducing at least one magnetic particle (iron powder; see ¶20) into an algae pool (reaction pool; see ¶20) containing at least one algae organism (algae or cyanobacteria; see ¶13 and ¶24); 
	binding the at least one magnetic particle to the at least one algae organism to the at least one algae conjugate (flocs that includes bonded algae or cyanobacteria and iron powder; see ¶13 and ¶25); 
	attaching, via a surface of at least one magnetic disc (magnetic disks; see ¶22) of an algae harvester (separation pond; see ¶22), to the at least one algae conjugate when the at least one algae conjugate comes in contact with the at least one magnetic disc (flocs are easy to be absorbed by the disk; see ¶13): 
	removing, via a scraper (algae scraper; see ¶22), the at least one algae conjugate from the surface of the at least one magnetic disc (algae mud can be scraped; ¶25 and Fig. 2); and 
	transporting the at least one algae conjugate from the algae harvester (algae is transported via an algae falling plate 9 shown in Fig. 2).  
	Regarding claim 22, Jianmin discloses the method of claim 16, further comprising: rotating the at least one magnetic disc along a center axis of the at least one magnetic disc (“[d]rive the disk to rotate”; see ¶13).  
	Regarding claim 23, Jianmin discloses the method of claim 22, further comprising: removing, via the scraper, the at least one algae conjugate from the surface of the at least one magnetic disc as the at least one magnetic disc rotates along the center axis (“the deceleration motor is started [d]rive the disk to rotate…that is, the magnetic flocs can be adsorbed”; see ¶13).  

Claims 16, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saho (USPN 5,944,986).	
	Regarding claim 16, Saho discloses a method for harvesting algae, the method comprising: 
	introducing at least one magnetic particle (magnetic powder; see C7/L45-55) into an algae pool (magnetic powder is added to water to be treated; see C7/L50-60) containing at least one algae organism (algae in the raw water; see C7/L50-60); 
	binding the at least one magnetic particle to the at least one algae organism to the at least one algae conjugate (algae is bonded to magnetic powder forming colloidal magnetic aggregates; see C7/L50-60); 
	attaching, via a surface of at least one magnetic disc (permanent magnet discs of rotating discs; see C8/L60-67) of an algae harvester (rotating type magnetic separation tank; see C7/L5-15), to the at least one algae conjugate when the at least one algae conjugate comes in contact with the at least one magnetic disc (adsorbed materials (magnetic aggregates) on the surface of the rotating disc; see C7/L10-20): 
	removing, via a scraper (spatula; see C7/L10-20), the at least one algae conjugate from the surface of the at least one magnetic disc (the spatula is disposed at a position of scraping off the magnetic aggregates; see C7/L15-25); and 
	transporting the at least one algae conjugate from the algae harvester (the magnetic aggregates are transported via the spatula 17A after they are scraped off as shown in Fig. 1).  
	Regarding claim 22, Saho discloses the method of claim 16, further comprising: rotating the at least one magnetic disc along a center axis of the at least one magnetic disc  (rotating disc having a rotation axis supported substantially horizontally; see C7/L5-15).
	Regarding claim 23, Saho discloses the method of claim 22, further comprising: removing, via the scraper, the at least one algae conjugate from the surface of the at least one magnetic disc as the at least one magnetic disc rotates along the center axis (magnetic aggregates adsorbed on the rotating disc; see C7/L20-30).
	Regarding claim 25, Saho discloses the method of claim 16, wherein the at least one magnetic disc further comprises a plurality of magnetic tiles (permanent magnet discs 16A embedded in the surface thereof; see C7/L5-15 and Fig. 1) (the structure of the magnetic tile is not further defined therefore the term “magnetic tile” is interpreted broadly as a magnet of any shape, material and configuration): wherein each magnetic tile (i.e. permanent magnet) includes a north magnetic pole and a south magnetic pole (a permanent magnet will inherently comprise a north pole and south pole), or wherein said plurality of magnetic tiles further comprise a plurality of north magnetic poles and a plurality of south magnetic poles, or wherein said plurality of magnetic tiles further comprise at least one Hohlach array, or a combination thereof.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986).
	Regarding claim 17, Saho discloses the method of claim 16. 
	Saho does not teach receiving and separating steps after treatment in the algae harvester used in the method pertaining to Fig. 1. 
	In a different embodiment, Saho further teaches a conjugate separator (magnetic powder separator; see C13/L10-20); and separating the at least one algae conjugate into the at least one magnetic particle (magnetic powder is recovered; see C13/L10-20) and the at least one algae organism (corresponds to materials after removing magnetic powder; see C13/L15-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method pertaining to Fig. 1 of Saho by incorporating the receiving and separating steps as disclosed by the alternative embodiment of Saho after the algae harvester because high purify magnetic powder can be recovered and reused and separated materials can be used as composts (Saho, see C13/L40-50) or fertilizer (Saho, see C13/L15-25). Therefore Modified Saho teaches the combination of elements. 
	Regarding claim 20, Saho teaches the method of claim 17, wherein separating the at least algae conjugate  further comprises: magnetically separating the at least one algae conjugate (magnetic powder separator utilizes a magnetic field of permanent or the like; see C13/L10-20).
	Regarding claim 21, Saho teaches the method of claim 17, wherein the at least one magnetic particle is transported back to the algae pool after being separated from the at least one algae organism (the magnetic powder is reused as chemicals; see C13/L10-20).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986) in view of Ort (USPN 3,780,471).
	Regarding claim 18, Saho teaches the method of claim 17.
	Saho does not teach the step of separating the at least one algae conjugate further comprises: reducing a calcium concentration of a solution containing the at least one algae conjugate.  
	In a related field of endeavor, Ort teaches a water reclamation-algae production (see ABS) comprising the step of separating algae further comprises: reducing a calcium concentration of a solution containing algae (calcium carbonate (CaCO3) is separated by centrifugal classification or other separation means from algae and magnesium; see C7/L60-67 and Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saho by incorporating the step of reducing a calcium concentration (classifying step) as disclosed by Ort because said step provides the benefit of a refined algae material (Ort, see ABS). Furthermore, the separating step (i.e. classifying step) would have been considered obvious in Saho because calcium carbonate is a by-product algae material (Ort, see ABS) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying Saho since algae is utilized. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986) in view of Hu (CN 202688064).
	Regarding claim 19, Saho teaches the method of claim 17. Saho further discloses that the step of separating the at least one algae conjugate further comprises: pulverizing (see C13/L10-20). 
	 Saho does not teach the step of separating the at least one algae conjugate comprises: shearing, via a hydrodynamic shear, the at least one algae conjugate.  
	In a related field of endeavor, Hu teaches a precipitation algae-water separating device (see ABS) comprising the step of shearing, via a hydrodynamic shear (hydraulic shear; see ¶12), algae (algae; see ¶12). Hu further discloses shearing achieves the effect of crushing (i.e. pulverizing) (see ¶20). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pulverizing step of Saho by pulverizing using hydrodynamic shearing (hydraulic shearing) to algae as disclosed by Hu because it is applying a known pulverizing technique (hydraulic shearing and pulverizing) to known a magnetic separation method obviously resulting in achieving the predictable result of breaking and dispersing algae (Hu, see ¶20) with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 UPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jianmin  (CN 201520695) in view of Terui (CA 2825752).
	Regarding claim 24, Jianmin discloses the method of claim 16. 
	Jianmin does not teach wherein transporting the at least one algae conjugate further comprises transporting the at least one algae conjugate back to the algae pool. 
	In a related field of endeavor, Terui teaches a flocculation magnetic separator (see ABS) comprising the transporting a conjugate back to the pool (returning collected flocs; see ¶61 and Fig. 1).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Jianmin by incorporating the step of transporting a conjugate back to the pool as disclosed by Terui because said step provides the benefit of enables magnetic powder contained in the collected to be recycled, resulting in the reduction  of the used amounts of brand-new magnetic powder (Terui, see ABS). Therefore one of ordinary skill in the art would have had a reasonable expectation of applying the transporting method with the at least one algae conjugate in Jianmin. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986) in view of Terui (CA 2825752).
	Regarding claim 24, Saho discloses the method of claim 16. 
	Saho does not teach wherein transporting the at least one algae conjugate further comprises transporting the at least one algae conjugate back to the algae pool. 
	In a related field of endeavor, Terui teaches a flocculation magnetic separator (see ABS) comprising the transporting a conjugate back to the pool (returning collected flocs; see ¶61 and Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saho by incorporating the step of transporting a conjugate back to the pool as disclosed by Terui because said step provides the benefit of enabling magnetic powder contained in the collected to be recycled, resulting in the reduction  of the used amounts of brand-new magnetic powder (Terui, see ABS). Therefore one of ordinary skill in the art would have had a reasonable expectation of applying the transporting method with the at least one algae conjugate in Saho. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986) in view of Imro (EP 2659983).
	Regarding claim 26, Saho discloses the method of claim 25.
	Saho does not explicitly teach wherein the plurality of magnetic tiles are configured to form an aggregate north pole and an aggregate south pole for the at least one magnetic disc.
	In a related field of endeavor, Imro teaches a separating drum (see ABS) comprising a plurality of tiles configured to form an aggregate north pole (corresponds to series of north poles; see Fig. 12) and an aggregate south pole (corresponds to series of south poles; see Fig. 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saho by rearranging the magnetic tiles to have an aggregate north pole and aggregate south pole as disclosed by Imro because said configuration is an obvious design choice and Saho is open to any magnetic configuration. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986) in view of Brezezinski (USPN 3,365,599).
	Regarding claim 27, Saho discloses the method of claim 25.
	Saho does not explicitly teach wherein the plurality of magnetic tiles (i.e. permanent magnets) are configured to form a closed magnetic circuit within the at least one magnetic disc.	In a related field of endeavor, Brezezinski teaches a magnetic circuit (see ABS) comprising a number of permanent magnet field generating members are arranged in relative spaced relationship on a backing plate of magnetic material which completes a closed magnetic circuit between the generating members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saho by arranging said magnetic tiles (i.e. permenant magnets) to form a closed magnetic circuit as disclosed by Brezezinski because said configuration provides a magnetic field of optimum strength at the separator drum (Brezezinski, see C5/L20-25) and Saho is open to any magnetic configuration. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986) in view of Naito (USPN 5,795,471) and further in view of Perritt (WO 94/11075).
	Regarding claim 28, Saho discloses the method of claim 25, wherein the plurality of magnetic tiles form a plurality of magnetic field lines (magnetic field lines are inherently present due to the interaction of north and south poles between each permanent magnets). Saho further discloses permanent magnets 16a spaced apart from each other (see Fig. 1). 
	Saho does not teach wherein the plurality of magnetic field lines are configured in a parallel line pattern or a grid pattern, wherein a spacing between each south magnetic pole or north magnetic pole, and an adjacent magnetic pole is between 0.06 inches and 4 inches.  
	In a related field of endeavor, Naito teaches a water purifier having magnetizing means (see ABS) wherein the direction of the magnetic lines of force are parallel (see C4/L55-60 and Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saho to produce parallel magnetic lines as disclosed by Naito because by doing so provides the benefit of a substantially uniform and strong magnetic field (Naito, see C4/L59-65).
	In a related field of endeavor, Perritt teaches a magnetic filter strap (see ABS) wherein magnets are spaced along the length of the strap approximately three inches apart (see pg. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saho by providing a magnet spacing of 3 inches as disclosed by Perritt because one of ordinary skill in the art would have selected a desirable spacing for attracting metal particles (Perritt, see claim 1). As for the writing of the Office Action, no demonstration of criticality has been presented for the claimed spacing of 0.06-4 inches.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986) in view of Guan (CN 205740456).
	Regarding claim 29, Saho discloses the method of claim 16.	
	Saho does not teach wherein the algae harvester is located on a surface of the algae pool.  
	In a related field of endeavor, Guan teaches water purification system using magnetic flocculation (see ABS) comprising an algae harvester (corresponds to separation tank 1) is located on a surface of the algae pool (corresponds to coagulation tank 12) (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saho by rearranging the algae harvester to a surface of the algae pool as disclosed by Guan because by doing so provides the benefit of a simple system structure at a low cost (Guan, see Fig. 1 and pg. 2). 
	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Saho (USPN 5,944,986) in view of Billings (US 2018/0217029).
	Regarding claim 30, Saho discloses the method of claim 16.
	Saho does not explicitly teach the step of transporting, via an axial flow pump, the at least one algae organism from the algae pool to the algae harvester.
	In a related field of endeavor,  Billings teaches aquatic sampler and collection apparatus (see ABS) comprising the step of transporting, via an axial flow pump (axial flow pump; see ¶35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saho by incorporating an axial flow pump during the step of transporting as disclosed by Billings because by doing so provides the benefit of ensuring a desired flow rate for the application (Billings, see ¶35). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778